DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 5/28/2021 has been entered. Claims 1-16 and 18-21 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005/098960, hereinafter Ueda in view of United States Patent No. 4,339,699, hereinafter de Jonge.
Regarding claim 1, Ueda teaches a sample measuring system (item 100) comprising: a first measurement unit (the left half of items 50a and 60) configured to measure a first sample (intended use MPEP § 2114 (II) and is taught in paragraph [0047]) and a second measurement unit (the right half of items 50 and 60) configured to measure a second sample (intended use MPEP § 2114 (II) and is taught in paragraph [0047]), wherein the first measurement unit occupies a first area of the sample measuring system (where the left half of items 50a and 60 are); wherein the second measurement unit occupies a second area of the sample measuring system (where the right half of items 50a and 60 are) different from the first area (figure 3); and a disposal unit (item 50) for commonly storing waste generated from the first measurement unit and the second measurement unit (paragraph [0031]); wherein the first measurement unit includes a first disposal port (the right of item 50a) located within the first area (figure 3) connected to the disposal unit (figure 3) for discharging the waste generated in the first measurement unit (paragraph [0047]), and the second measurement unit includes a second disposal port (the left of item 50a) located within the second area (figure 3) connected to the disposal unit (figure 3) for discharging the waste generated in the second measuring unit (paragraph [0047]).
Ueda fails to teach the first and second measurement units can disposed of waste via the first and second disposal ports, respectively, independently and without interfering with operations of the other measurement unit.
de Jonge teaches a motor control system for use with an apparatus for performing tests and measurements in which each of the pipettes are independently movable pipettes which are situated on carriages which are translatable above the receptacles (de Jonge, column 1, lines 24-28).

Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the pipettes which are fixed together of reference Udea with the pipettes which are independently controllable of reference de Jonge, since the result would have been predictable.
The examiner notes that as the pipettes are now independently controllable they pipettes would now be capable of having the first and second measurement units dispose of waste via the first and second disposal ports, respectively, independently and without interfering with operations of the other measurement unit.
Regarding claim 2, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Ueda and the apparatus of Ueda is capable of a pipette tip. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Ueda (see MPEP §2114). Furthermore, Ueda teaches accepting tips (paragraph [0047]).
Regarding claim 3, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Ueda and the apparatus of Ueda is capable of accepting waste that has been in contact with the sample. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Ueda (see MPEP §2114). Furthermore, Ueda teaches accepting waste that has been in contact with the sample (paragraphs [0046]-[0047]).
Regarding claim 19, Ueda teaches a first waste input unit (the left of item 50b) and a second waste input unit (the right of item 50b), wherein the first waste input unit is configured to input the first 
Regarding claim 20, Ueda teaches a sample measuring method comprising the steps of: measuring a first sample in a first measurement unit (paragraph [0053]), wherein the first measurement unit occupies a first area of a sample measuring system (where the left half of items 50a and 60 are); introducing a waste generated by the first measurement unit into a first disposal port provided in the first area for the first measurement unit (paragraph [0047]); measuring a second sample in the second measuring unit (paragraph [0053]), wherein the second measurement unit occupies a second area of the sample measuring system (where the right half of items 50a and 60 are) that is different from the first area (figure 3); introducing a waste generated by the second measurement unit into a second disposal port provided in the second area for the second measurement unit (paragraph [0047]); and storing the waste discharged from the first measurement unit and the waste discharged from the second measurement unit in a disposal unit commonly connected to the first disposal port and the second disposal port (paragraph [0050]).
Ueda fails to teach the first and second measurement units can disposed of waste via the first and second disposal ports, respectively, independently and without interfering with operations of the other measurement unit.
de Jonge teaches a motor control system for use with an apparatus for performing tests and measurements in which each of the pipettes are independently movable pipettes which are situated on carriages which are translatable above the receptacles (de Jonge, column 1, lines 24-28).
Examiner further finds that the prior art contained a device/method/product (i.e., pipettes which are independently controllable) which differed from the claimed device by the substitution of component(s) (i.e., pipettes which are fixed to each other) with other component(s) (i.e., pipettes which are independently controllable), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the pipettes which are fixed together of reference Udea with the pipettes which are independently controllable of reference de Jonge, since the result would have been predictable.
The examiner notes that as the pipettes are now independently controllable they pipettes would now be capable of having the first and second measurement units dispose of waste via the first and second disposal ports, respectively, independently and without interfering with operations of the other measurement unit.
Regarding claim 21, modified Ueda teaches wherein the first measurement unit is in a first housing and the second measurement unit is in a second housing separate from the first housing (see supra).

Claims 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda and de Jonge as applied to claim 1 above, and further in view of United States Application Publication No. 2015/0226759, hereinafter Connolly.
Regarding claims 4, 5 and 7 Ueda and de Jonge teach all limitations of claim 1; however, they fail to teach further comprising: a waste information acquiring unit that acquires information on an amount of the waste stored in the disposal unit; and a notifying unit that issues notification of information on the amount of the waste acquired by the waste information acquiring unit, wherein the waste information acquiring unit acquires information on the amount of the waste based on a total value of a number of times of execution of a measurement order in each of the first measurement unit and the second measurement unit and wherein the notifying unit issues an alert when the amount of the waste is equal to or greater than a predetermined amount.
Connolly teaches a chemical analyzer which has a waste drawer with a waste information acquiring unit which determines the number of times analysis runs have been completed (Connolly, paragraph [0139]) and a notifying section which issues an alert when the amount of waste is equal to or 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the waste information acquiring unit and notifying section of Connolly to the device of Ueda because it would allow for the system to instruct the user to open and empty the waste drawer (Connolly, paragraph [0139]).

Claims 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda and de Jonge as applied to claim 1 above, and further in view of United States Application Publication No. 2006/0204997, hereinafter Macioszek.
Regarding claims 4, 6 and 7, Ueda and de Jonge teach all limitations of claim 1; however, they fail to teach a waste information acquiring unit that acquires information on an amount of the waste stored in the disposal unit; and a notifying unit that issues notification of information on the amount of the waste acquired by the waste information acquiring unit, wherein: the disposal unit comprises a waste sensor for detecting the waste stored in the disposal unit; and the waste information acquiring unit acquires information on the amount of the waste based on a detection signal of the waste sensor, wherein the notifying unit issues an alert when the amount of the waste is equal to or greater than a predetermined amount.
Macioszek teaches an analysis device in which a waste bin has a sensor for detecting when the waste bin is full (Macioszek, paragraph [0186]) and a notifying unit to inform the user that the containers are not initially empty and will not start performing the assays (Macioszek, paragraph [0189]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added the sensor in the waste bin along with a notifying unit because it would allow for the system to alert the user that assays will not start until the containers have been emptied (Macioszek, paragraph [0189]).

Claims 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda and de Jonge as applied to claim 1 above, and further in view of JP 2008-051607, hereinafter Kawaguchi.

Kawaguchi teaches a disposable parts discarding box with housing (Kawaguchi, item 182) and a waste box (Kawaguchi, item 1) which is accommodated in the housing (Kawaguchi, figure 7) and a connecting opening (Kawaguchi, item 14) so that the waste box can be removed from the device so that contamination of the device can be prevented (Kawaguchi, paragraph [0027]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a housing with a waste box with connecting opening configured to be withdrawn from the housing because it would allow for the waste box to be removed so that contamination of the device can be prevented (Kawaguchi, paragraph [0027]).
Regarding claim 10, Ueda teaches wherein the disposal unit is provided so as to extend in a depth direction of the housing from a front surface of the housing to a back surface side of the housing (figure 2).
Regarding claim 11, Ueda teaches wherein the disposal unit extends in the depth direction to a position of the first disposal port and the second disposal port that is on the back surface side of the housing (figure 2).
Regarding claim 12, Ueda, de Jonge and Kawaguchi teach all limitations of claim 8; however, they fail to teach the disposal unit, in a plan view, is arranged at a position on the second measurement unit side from a center within the first measurement unit, or a position on the first measurement unit side from a center within the second measurement unit.
It would have been an obvious matter of design choice to make the disposal unit, in a plan view, is arranged at a position on the second measurement unit side from a center within the first measurement unit, or a position on the first measurement unit side from a center within the second measurement unit, since such a modification would only involve shifting the location of the disposal unit. Shifting the location of a part is within the general skill of a worker as a matter of obvious engineering choice. The Applicant has not disclosed that having the specific location of the disposal unit solves any stated problems or is for 
Regarding claim 13, Ueda, de Jonge and Kawaguchi teach all limitations of claim 12; however, they fail to teach the first disposal port is arranged at a position on the second measurement unit side from a center in the first measurement unit in the plan view; and the second disposal port is arranged at a position on the first measurement unit side from a center in the second measurement unit in the plan view.
It would have been an obvious matter of design choice to make the first disposal port is arranged at a position on the second measurement unit side from a center in the first measurement unit in the plan view; and the second disposal port is arranged at a position on the first measurement unit side from a center in the second measurement unit in the plan view, since such a modification would only involve shifting the location of the first and second disposal ports. Shifting the location of a part is within the general skill of a worker as a matter of obvious engineering choice. The Applicant has not disclosed that having the specific location of the first and second disposal ports solves any stated problems or is for any particular purpose and it appears that the combination would perform suitably well with any suitable orientation of the first and second disposal ports.
Regarding claims 14-18, Ueda and de Jonge teach all limitations of claim 1; however, they fail to teach further comprising a first waste transfer chute unit (path) that transfers the waste discharged from the first disposal port of the first measurement unit; and a second waste transfer chute unit (path) that transfers the waste discharged from the second disposal port of the second measurement unit, wherein the first waste transfer unit and the second waste transfer unit are configured to deliver the waste to be transferred to the disposal unit.
Kawaguchi teaches a disposable parts discarding box with a chute (Kawaguchi, item 183) inclined obliquely downward with respect to the horizontal direction to transfer the waste from the opening to the disposal box so that the waste is moved to the back of the interior or the disposal box so that as much waste can be accommodated in the box and dead space can be reduced (Kawaguchi, paragraph [0032]).
.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 5/28/2021, with respect to the rejection(s) of claim(s) 1-3, 19 and 20 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ueda and de Jonge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798